Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending.
Claims 1-12, and 15-20 are currently amended.
Claims 1 and 15 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:

1. A system for modeling presence and quality of original organic materials in a region, the system comprising:
one or more physical processors configured by machine-readable instructions to:
for a basin, initially avoid requirement of performing source rock sample collection from the basin;
obtain paleobathymetry information for a time period of interest, the paleobathymetry information characterizing paleo water depth in the basin;
obtain nutrient availability information, the nutrient availability information characterizing nutrient availability in the basin;
obtain light penetration information, the light penetration information characterizing light penetration of water column in the basin;
obtain sedimentation rate information, the sedimentation rate information characterizing sedimentation rate in the basin;
determine, for a time step in a source rock development model, primary productivity in the basin based on the nutrient availability in the basin, the light penetration in the basin, and the paleo water depth in the basin;
determine delivery flux in the basin based on the primary productivity in the basin and the paleo water depth in the basin;
determine burial efficiency in the basin based on the paleo water depth in the basin, the sedimentation rate in the basin, and the primary productivity in the basin;
determine burial flux in the basin based on the delivery flux in the basin and the burial efficiency in the basin; and
determine original total organic carbon in the basin based on the burial flux in the basin and the sedimentation rate in the basin.
basin, wherein the original total organic carbon in the basin is determined without having the requirement of performing source rock sample collection from the basin.

The limitation “one or more physical processors …” is generic computer system and not significantly more.  The description of the type of data obtained fails to positively recite the requirement of performing the action of taking the data using a physical device.  The data description limitation is merely defining the type of data to be received rather than any physical action of performing a measurement using a particular device.
The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Since the limitations are broadly stated without any level of precision or accuracy (e.g. where the estimate of total organic carbon could be expressed in terms of low or high), simple mental estimates can generate the various determinations.  On the other hand to use the factors in a quantifiable model (where the total organic carbon in the basin is expressed in specific units such as metric tons) would involve mathematical calculations.
The claim has been amended to describe the practical application as determination of total organic carbon in the basin without requiring source rock sample collection, the limitation only describes a general contrast between the current claimed invention and some generic physical measurement process.  
Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents the results of an abstract determination in modelling the total organic carbon in a region.
The claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Independent claim 15 is similarly patent ineligible.
Thus claims 1, and 15 are patent ineligible under 35 USC 101.
The dependent claims 2-14 and 16-20 just further describe either the abstract idea, or provide further descriptions of the data considered, without providing any explicit recitation of any devices or transformation of an article.
Thus the dependent claims are also patent ineligible under 35 USC 101.

With Respect to the Prior Art
The prior art fails to anticipate or make obvious the combined limitations of claims 1 and 15.
Harris et al., US 2018/0267205 (hereinafter Harris) discloses a system for modeling presence and quality of original organic materials in a region ([0001] - discloses ... techniques for imaging past original and present day spatial distributions of an Earth resources; [0028] to predict, or rather retrodict (estimate a past state from present recorded data using a model); the distribution of organic rich potential source needs such a modelling approach), the system comprising:
one or more physical processors configured by machine-readable instructions to obtain paleobathymetry information for a time period of interest, the paleobathymetry information characterizing paleo water depth in the region (abstract...calculating with a processor, a retrodictive model of the characteristic based on the (1) palaeotopography data, (2) the palaeobathymetry [paleo water depth of the past] data, and (3) the paleo-earth systems model...);
obtain nutrient availability information, the nutrient availability information characterizing nutrient availability in the region ([0107] ... upwelling is a potent process in the supply of nutrients to the photic zone ... );
obtain light penetration information, the light penetration information characterizing light penetration of water column in the region ([0113] ... nutrient supply, water turbidity and the related depth of light penetration are some of the factors that control primary productivity in the marine photosynthetic biosphere; upwelling is one of the factors in the supply of nutrients to the photic zone and low light levels are a seasonal limit on primary productivity ... );
obtain sedimentation rate information, the sedimentation rate information characterizing sedimentation rate in the region ([0120] – [0121] ... gravitational re-sedimentation [sedimentation rate] into deep water is modelled using the ArcGIS flow accumulation tool; re-sedimentation values are cumulative, and thus represent maximum downslope fluxes): primary productivity depends upon nutrient availability and light penetration ([0113]).
Harris fails to disclose - determine, for a time step in a source rock development model, primary productivity in the region based on the nutrient availability in the region, the light penetration in the region, and the paleo water depth in the region; determine delivery flux in the region based on the primary productivity in the region and the paleo water depth in the region; determine burial efficiency in the region based on the paleo water depth in the region, the sedimentation rate in the region, and the primary productivity in the region; determine burial flux in the region based on the delivery flux in the region and the burial efficiency in the region; and determine original total organic carbon in the region based on the burial flux in the region and the sedimentation rate in the region.
Bohacs et al., US 2010/0175886 (hereinafter 'Bohacs') discloses a method for retrodicting source-rock quality (Abstract) further comprising a model for predicting source rock occurrence, character or distribution (see claims 1, 4, [0006]) and total organic carbon content using a Bayesian network ([0077]-[0081]).
Bohacs fails to disclose determine, for a time step in a source rock development model, primary productivity in the region based on the nutrient availability in the region, the light penetration in the region, and the paleo water depth in the region; determine delivery flux in the region based on the primary productivity in the region and the paleo water depth in the region; determine burial efficiency in the region based on the paleo water depth in the region, the sedimentation rate in the region, and the primary productivity in the region; determine burial flux in the region based on the delivery flux in the region and the burial efficiency in the region; and determine original total organic carbon in the region based on the burial flux in the region and the sedimentation rate in the region.
Ducros et al., US 2017/0167230 (hereinafter Ducros) discloses a method of exploitation of a sedimentary basis by means of maps of total organic carbon (Abstract) further comprising constructing models of total organic carbon TOCO and of hydrogen index HI0 at every point of the sedimentary layer at a time of deposition of the sedimentary layer ([0036]).
Ducros fails to disclose determine, for a time step in a source rock development model, primary productivity in the region based on the nutrient availability in the region, the light penetration in the region, and the paleo water depth in the region; determine delivery flux in the region based on the primary productivity in the region and the paleo water depth in the region; determine burial efficiency in the region based on the paleo water depth in the region, the sedimentation rate in the region, and the primary productivity in the region; determine burial flux in the region based on the delivery flux in the region and the burial efficiency in the region; and determine original total organic carbon in the region based on the burial flux in the region and the sedimentation rate in the region.
Emmel et al., “The influence of paleo-bathymetry on total organic carbon distribution tested in the Cretaceous Hammerfest Basin, Barents Sea”, 2018, teaches determining the total organic carbon using paleothatymetry.  First the water depth over time is determined, and a sedimentary model with x-layers is created.  The model includes both marine organic carbon (underwater deposits), and terrigenous (surface deposits) organic carbon depositions.  The entire analysis relies on the use of well logs to produce the final models which is not relied upon in the instant application.

Response to Arguments
Regarding the Remarks, page 11, the applicant argues: “The rejection of claims under 35 U.S.C. §101 should be withdrawn at least because the Office Action fails to establish a prima facie case of non-statutory subject matter.”  The examiner respectfully disagrees.
The abstract idea (identified in the bolded claim 1 above) comprises both mental steps and/or mathematical models involving extensive calculations.
Since the limitations are broadly stated without any level of precision or accuracy (e.g. where the estimate of total organic carbon could be expressed in terms of low or high), simple mental estimates can generate the various determinations.  There is nothing in the claims to require any precision in the determinations that make the mental steps improper.  This consideration is sufficient to support the assertion that the claims contain mental steps.
On the other hand, there is no evidence provided that enables a means to make the claimed determinations with any precision without mathematical calculations.  For example the specification teaches using a 4D basin model:
[0067] A 4D basin model is constructed by incorporating a three-dimensional spatial representation of the basin that evolves through time with modeling of geochemical interactions and resettlement of material. The 4D basin model allows for basin-wide calculations with reduced reliance on empirical relationships to investigate source rock development in the basin through time. The 4D basin model enables flexibility to introduce local influences that are basin specific and incorporates concept of organic material resettlement. The 4D basin model simulates source potential of source rock developed in the basin based on production and/or preservation factors. For instance, the level of source potential of source rock in the basin may be simulated based on the level of productivity, suboxic/anoxic condition, sedimentation rate, and/or other factors that impact source rock development.
The specification only broadly asserts that the determinations of the 4D model involve basin-wide calculations, but fails to provide any explicit teaching of these calculations.  However the specification fails to teach a process to make the calculations for the 4D model without mathematics.
So if the applicant argues that the problem is too complex to perform in the human mind, then without evidence to the contrary, mathematical calculations would be relied upon to perform the determinations that incorporate geochemical, geological and resettlement characteristics in a basin.
The applicant has only stated that the determinations can be made as de facto results involving the use of identified parameters rather than provide detailed processes which are non-mental and non-mathematical to achieve the determinations.  Thus the examiner maintains the 35 USC 101 rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857